Title: From George Washington to Henry Clinton, 16 May 1781
From: Washington, George
To: Clinton, Henry


                        
                            Sir
                            Head Quarters New Windsor 16th May 1781
                        
                        I am directed to enquire whether permission will be granted to ship 600 Hhds of Tobacco from the States of
                            Virginia and Maryland to Charles Town in South Carolina, to be there sold, and the proceeds applied to the support of the
                            American prisoners of War.
                        Should this proposition meet your Excellency’s approbation, I will transmit the names of the Vessels and
                            Masters and apply to you for the necessary passports or it may perhaps be equally convenient to give directions to Major
                            General Phillips or the Officer commanding His Britannic Majestys forces in Virginia to grant the passports there. I have
                            the Honor to be Your Excellency’s Most obedt and hble Servant
                        
                            Go: Washington

                        
                    